Exhibit 10.3

Exhibit 7.2(d)(vi)

ESCROW AGREEMENT

          This Escrow Agreement (this “Escrow Agreement”) is made by and among
Michael D. Balsbaugh (“Balsbaugh”), Enterprise Financial Services Corp, a
Delaware corporation (the “Company”), and UMB Bank, N.A., a national banking
association, as escrow agent (“Escrow Agent”), effective as of _______, 2007
(the “Closing Date”).

RECITALS

          This is the “Balsbaugh Escrow Agreement” referred to in the Executive
Employment Agreement dated ________, 2007 (the “Employment Agreement”) between
the Company and Balsbaugh and made a condition of the Agreement and Plan of
Merger dated November 22, 2006 among Clayco Banc Corporation, Great American
Bank, Jeffrey J. Kieffer, as seller representative, and the Company.

          Capitalized terms used in this Escrow Agreement without definition
shall have the respective meanings given to them in the Employment Agreement.

AGREEMENT

          The parties, intending to be legally bound, hereby agree as follows:

1.       ESTABLISHMENT OF ESCROW

          (a)          Balsbaugh is depositing with Escrow Agent a number of
shares of the Company’s common stock, $0.01 par value, with an aggregate Market
Price equal to One Million Dollars ($1,000,000) (the “Escrow Shares”).  

          (b)          Escrow Agent acknowledges receipt of the Escrow Shares
and agrees to act as escrow agent and to hold, safeguard and disburse the Escrow
Shares pursuant to the terms and conditions hereof.

2.       DISBURSEMENT OF ESCROW SHARES

          The Escrow Shares shall be disbursed:  (a) to the Company as soon as
practicable after the date Balsbaugh ceases to be an employee of the Company or
a subsidiary of the Company due to a Termination for Cause or a Voluntary
Termination prior to the second anniversary of the Closing Date, (b) to
Balsbaugh as soon as practicable after his employment with the Company is
terminated pursuant to Section _______ [Balsbaugh disability or termination by
Company without cause] of the Employment Agreement, (c) upon Balsbaugh’s death,
to Balsbaugh’s estate, and (d) if not disbursed prior to such date, to Balsbaugh
on the second anniversary of the Closing Date.   The Escrow Shares will not be
disbursed to the Company or to any other person in connection with any amounts
or shares that the Escrow Agent holds under that certain Escrow Agreement dated
the same date as this Escrow Agreement among Jeffrey J. Kieffer, Clayco Banc
Corporation, the Company and Escrow Agent.




3.       VOTING OF ESCROW SHARES

          For so long as any Escrow Shares (or any additional securities issued
with respect thereto) are held by the Escrow Agent in accordance with the terms
of this Escrow Agreement, Balsbaugh shall have the absolute right to vote the
Escrow Shares (and any additional securities issued with respect thereto) on all
matters with respect to which the vote of the shareholders of Buyer is required
or solicited.  The Escrow Agent shall promptly forward to Balsbaugh copies of
any proxy solicitation material received with respect to the Escrow Shares.  

4.       DIVIDENDS ON ESCROW SHARES

          For so long as any of the Escrow Shares (or any additional securities
with respect thereto) are held by the Escrow Agent in accordance with the terms
of this Escrow Agreement, Balsbaugh shall have the absolute right to all
dividends and distributions (of whatever nature) on the Escrow Shares (and any
additional securities with respect thereto, and any interest or earnings upon
such dividends, distributions or additional securities).  The Escrow Agent shall
deliver to Balsbaugh any amounts or securities paid or issued in respect of
Escrow Shares within 10 days of receiving such dividends.

5.       TERMINATION OF ESCROW

          This Escrow Agreement shall terminate on the date the Escrow Agent
disburses the Escrow Shares in accordance with Section 2. 

6.       DUTIES OF ESCROW AGENT

          (a)          Escrow Agent shall not be under any duty to give the
Escrow Shares held by it hereunder any greater degree of care than it gives its
own similar property and shall not be required to invest any funds held
hereunder except as directed in this Escrow Agreement.  Uninvested funds held
hereunder shall not earn or accrue interest.

          (b)          Escrow Agent shall not be liable, except for its own
gross negligence or willful misconduct and, except with respect to claims based
upon such gross negligence or willful misconduct that are successfully asserted
against Escrow Agent, the other parties hereto shall jointly and severally
indemnify and hold harmless Escrow Agent (and any successor Escrow Agent) from
and against any and all losses, liabilities, claims, actions, damages and
expenses, including reasonable attorneys’ fees and disbursements, arising out of
and in connection with this Escrow Agreement.  Without limiting the foregoing,
Escrow Agent shall in no event be liable in connection with its investment or
reinvestment of any cash held by it hereunder in good faith, in accordance with
the terms hereof, including, without limitation, any liability for any delays
(not resulting from its gross negligence or willful misconduct) in the
investment or reinvestment of such amounts, or any loss of interest incident to
any such delays.

2




          (c)          Escrow Agent shall be entitled to rely upon any order,
judgment, certification, demand, notice, instrument or other writing delivered
to it hereunder without being required to determine the authenticity or the
correctness of any fact stated therein or the propriety or validity of the
service thereof.  Escrow Agent may act in reliance upon any instrument or
signature believed by it to be genuine and may assume that the person purporting
to give receipt or advice or make any statement or execute any document in
connection with the provisions hereof has been duly authorized to do so.  Escrow
Agent may conclusively presume that the undersigned representative of any party
hereto which is an entity other than a natural person has full power and
authority to instruct Escrow Agent on behalf of that party unless written notice
to the contrary is delivered to Escrow Agent.

          (d)          Escrow Agent may act pursuant to the advice of counsel
with respect to any matter relating to this Escrow Agreement and shall not be
liable for any action taken or omitted by it in good faith in accordance with
such advice.

          (e)          Escrow Agent does not have any interest in the Escrow
Shares deposited hereunder but is serving as escrow holder only and having only
possession thereof.  Escrow Agent has no setoff rights against the Escrow Shares
under Section 6(b) or any other reason.  Any payments of income from the Escrow
Shares shall be subject to withholding regulations then in force with respect to
United States taxes.  The parties hereto will provide Escrow Agent with
appropriate Internal Revenue Service Forms W-9 for tax identification number
certification, or non-resident alien certifications.  Sections 6(e) and 6(b) of
this Escrow Agreement shall survive notwithstanding any termination of this
Escrow Agreement or the resignation of Escrow Agent.

          (f)          Escrow Agent makes no representation as to the validity,
value, genuineness or the collectability of any security or other document or
instrument held by or delivered to it.

          (g)          Escrow Agent shall not be called upon to advise any party
as to the wisdom in selling or retaining or taking or refraining from any action
with respect to any securities or other property deposited hereunder.

          (h)          Escrow Agent (and any successor Escrow Agent) may at any
time resign as such by delivering the Escrow Shares to any successor Escrow
Agent jointly designated by the other parties hereto in writing, or to any court
of competent jurisdiction, whereupon Escrow Agent shall be discharged of and
from any and all further obligations arising in connection with this Escrow
Agreement.  The resignation of Escrow Agent will take effect on the earlier of
(i) the appointment of a successor (including a court of competent jurisdiction)
or (ii) the day which is 30 days after the date of delivery of its written
notice of resignation to the other parties hereto.  If at that time Escrow Agent
has not received a designation of a successor Escrow Agent, Escrow Agent’s sole
responsibility after that time shall be to retain and safeguard the Escrow
Shares until receipt of a designation of successor Escrow Agent or a joint
written disposition instruction by the other parties hereto or a final
non-appealable order of a court of competent jurisdiction.

3




          (i)          In the event of any disagreement between the other
parties hereto resulting in adverse claims or demands being made in connection
with the Escrow Shares or in the event that Escrow Agent is in doubt as to what
action it should take hereunder, Escrow Agent shall be entitled to retain the
Escrow Shares until Escrow Agent shall have received (i) a final non-appealable
order of a court of competent jurisdiction directing delivery of the Escrow
Shares or (ii) a written agreement executed by the other parties hereto
directing delivery of the Escrow Shares, in which event Escrow Agent shall
disburse the Escrow Shares in accordance with such order or agreement.  Any
court order shall be accompanied by a legal opinion by counsel for the
presenting party satisfactory to Escrow Agent to the effect that the order is
final and non-appealable.  Escrow Agent shall act on such court order and legal
opinion without further question.

          (j)          The Company shall pay the Escrow Agent compensation (as
payment in full) for the services to be rendered by Escrow Agent hereunder in
the amount of $1,000 at the time of execution of this Escrow Agreement and
$1,500 annually thereafter and agree to reimburse Escrow Agent for all
reasonable expenses, disbursements and advances incurred or made by Escrow Agent
in performance of its duties hereunder (including reasonable fees, expenses and
disbursements of its counsel).  

          (k)          No printed or other matter in any language (including,
without limitation, prospectuses, notices, reports and promotional material)
that mentions Escrow Agent’s name or the rights, powers, or duties of Escrow
Agent shall be issued by the other parties hereto or on such parties’ behalf
unless Escrow Agent shall first have given its specific written consent thereto.

          (l)          The other parties hereto authorize Escrow Agent, for any
securities held hereunder, to use the services of any United States central
securities depository it reasonably deems appropriate, including, without
limitation, the Depositary Trust Company and the Federal Reserve Book Entry
System.

7.       LIMITED RESPONSIBILITY

          This Escrow Agreement expressly sets forth all the duties of Escrow
Agent with respect to any and all matters pertinent hereto.  No implied duties
or obligations shall be read into this Escrow Agreement against Escrow Agent. 
Escrow Agent shall not be bound by the provisions of any agreement among the
other parties hereto except this Escrow Agreement.

8.       OWNERSHIP FOR TAX PURPOSES

          For purposes of federal and other taxes based on income, Balsbaugh
will be treated as the owner of the Escrow Shares and will report all income, if
any, that is earned on, or derived from, the Escrow Shares as his income, in the
taxable year or years in which such income is properly includible and pay any
taxes attributable thereto.  Escrow Agent shall for each appropriate year,
prepare tax reports on Form 1099 as to Balsbaugh’s income and deliver the same
to Balsbaugh promptly after the calendar year involved.

4




9.       NOTICES

          All notices, consents, waivers and other communications under this
Escrow Agreement must be in writing and will be deemed to have been duly given
when (a) delivered by hand (with written confirmation of receipt), (b) sent by
telecopier (with written confirmation of receipt) provided that a copy is mailed
by registered mail, return receipt requested, or (c) when received by the
addressee, if sent by a nationally recognized overnight delivery service
(receipt requested), in each case to the appropriate addresses and telecopier
numbers set forth below (or to such other addresses and telecopier numbers as a
party may designate by notice to the other parties):

 

Michael Balsbaugh:

Michael D. Balsbaugh

 

 

12255 West 128th Street

 

 

Overland Park, KS  66213

 

 

 

 

with a copy to:

Mark A. Bluhm

 

 

Lathrop & Gage, L.C.

 

 

2345 Grand Boulevard, Suite 2800

 

 

Kansas City, Missouri  64108-2612

 

 

Facsimile No. 816-292-2001

 

 

 

 

Company:

Enterprise Bank & Trust

 

 

150 North Meramec Avenue, Suite 300

 

 

St. Louis, Missouri  63105-3753

 

 

Attention:  Peter F. Benoist

 

 

Facsimile No.:  314-812-4045

 

 

 

 

with a copy to:

Husch & Eppenberger, LLC

 

 

190 Carondelet Plaza, Suite 600

 

 

St. Louis, Missouri  63105-3441

 

 

Attention:  Mary Anne O’Connell

 

 

Facsimile No.:  314-480-1505

 

 

 

 

Escrow Agent:

2 South Broadway, Suite 435

 

 

St. Louis, MO 63102

 

 

Attention:  Corporate Trust

 

 

Facsimile No.: 314-612-8499

10.     JURISDICTION; SERVICE OF PROCESS

          Any action or proceeding seeking to enforce any provision of, or based
on any right arising out of, this Escrow Agreement shall be brought in the
courts of the State of Missouri, County of St. Louis, or, if it has or can
acquire jurisdiction, in the United States District Court for the Eastern
District of Missouri.  Each of the parties consents to the jurisdiction of all
such courts (and of the appropriate appellate courts) in any such action or
proceeding and waives any objection to venue laid therein.  Process in any
action or proceeding referred to in the preceding sentence may be served on any
party anywhere in the world.

5




11      COUNTERPARTS

           This Escrow Agreement may be executed in one or more counterparts,
each of which will be deemed to be an original and all of which, when taken
together, will be deemed to constitute one and the same.  In addition, the
transaction described herein may be conducted and related documents may be
stored by electronic means.  Copies, telecopies, facsimiles, electronic files
and other reproductions of original executed documents shall be deemed to be
authentic and valid counterparts of such original documents for all purposes,
including the filing of any claim, action or suit in the appropriate court of
law.

12.      SECTION HEADINGS

           The headings of sections in this Escrow Agreement are provided for
convenience only and will not affect its construction or interpretation.

13.      WAIVER

           The rights and remedies of the parties to this Escrow Agreement are
cumulative and not alternative.  Neither the failure nor any delay by any party
in exercising any right, power, or privilege under this Escrow Agreement or the
documents referred to in this Escrow Agreement will operate as a waiver of such
right, power, or privilege, and no single or partial exercise of any such right,
power, or privilege will preclude any other or further exercise of such right,
power, or privilege or the exercise of any other right, power, or privilege.  To
the maximum extent permitted by applicable law, (a) no claim or right arising
out of this Escrow Agreement or the documents referred to in this Escrow
Agreement can be discharged by one party, in whole or in part, by a waiver or
renunciation of the claim or right unless in writing signed by the other party;
(b) no waiver that may be given by a party will be applicable except in the
specific instance for which it is given; and (c) no notice to or demand on one
party will be deemed to be a waiver of any obligation of such party or of the
right of the party giving such notice or demand to take further action without
notice or demand as provided in this Escrow Agreement or the documents referred
to in this Escrow Agreement.

14.      EXCLUSIVE AGREEMENT AND MODIFICATION

           This Escrow Agreement supersedes all prior agreements among the
parties with respect to its subject matter and constitutes (along with the
documents referred to in this Escrow Agreement) a complete and exclusive
statement of the terms of the agreement between the parties with respect to its
subject matter.  This Escrow Agreement may not be amended except by a written
agreement executed by the Company, Balsbaugh and the Escrow Agent.

15.      GOVERNING LAW

           This Escrow Agreement shall be governed by the laws of the State of
Missouri, without regard to conflicts of law principles.

6




[Remainder of Page Blank]

7




          IN WITNESS WHEREOF, the parties have executed and delivered this
Escrow Agreement as of the date first written above.

Company:

 

 

 

 

 

 

Enterprise Financial Services Corp

 

Balsbaugh:

 

 

 

 

 

 

 

 

By:

 

 

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

Peter F. Benoist

 

Michael D. Balsbaugh

 

Chairman and Executive Vice-President

 

 

 

 

 

 

Escrow Agent:

 

 

 

 

 

 

UMB Bank, N.A.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

Victor Zarrilli, Vice President

 

 

8